AMENDMENT TO THE WARRANT TO PURCHASE COMMON STOCK OF THEATER XTREME ENTERTAINMENT GROUP, INC. Reference is made to that certain Warrant to Purchase Common Stock to Theater Xtreme Entertainment Group, Inc. issued as follows: Issuer: Theater Xtreme Entertainment Group, Inc. (the “Company” Issued to: Warrant Shares: Exercise Price: $1.00 per share Issue date: , (collectively, the “Warrant”) Whereas, the Company is in the process of raising additional capital, and Whereas, the Company desires that certain of its warrants be amended to facilitate this capital raise, and, Whereas, the Warrant Holder agrees to amend said Warrant, The Company and Warrant Holder agree that the Warrant be and hereby is amended as follows: That effective November 21, 2007, paragraph items (g)(2) through (g)(14) be and hereby are deleted in their entirety. Agreed and Accepted: Theater Xtreme Entertainment Group, Inc. Warrant Holder by: James J. Vincenzo CFO Date: Date:
